Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered August 6, 1987, convicting her of criminal sale of a controlled substance in the first degree, criminal possession of a controlled substance in the second degree, and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conviction beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s further contention, she was not deprived of a fair trial because one juror inadvertently saw her in handcuffs (see, People v Harper, 47 NY2d 857; People v Walker, 139 AD2d 546). This juror was immediately segregated from the remaining jurors and was given a curative instruction by the trial court, and the defendant declined the trial court’s offer to substitute an alternate. In addition, the isolated reference by a witness to the fact that the defendant had been incarcerated does not warrant reversal since the *582comment was not elicited by the prosecutor, and a curative instruction was given by the trial court (see, People v Jeudi, 139 AD2d 594).
We find no merit to the defendant’s other contentions. Thompson, J. P., Lawrence, Harwood and Balletta, JJ., concur.